     Case 2:19-cv-01109-JAM-CKD Document 6 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LIUDMYLA IEGOROVA,                                 No. 2:19-cv-1109 JAM CKD (PS)

12                       Plaintiff,                     ORDER

13            v.
14   PALYGA PAVEL,
15                       Defendant.
16

17            On February 23, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v.

21   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ////
                                                        1
     Case 2:19-cv-01109-JAM-CKD Document 6 Filed 07/01/20 Page 2 of 2

 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
 3          Accordingly, IT IS ORDERED that the Proposed Findings and Recommendations filed
 4   February 13, 2020, are ADOPTED:
 5          1. This action is dismissed pursuant to Federal Rule of Civil Procedure 41(b); and
 6          2. The Clerk of Court is directed to close this case.
 7
     DATED: June 30, 2020
 8
                                                  /s/ John A. Mendez____________            _____
 9

10                                                UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
